﻿May I, or behalf of my Government and the people of Solomon Islands, congratulate you, Sir, on your election as President of the forty-fifth session of the United Nations  General Assembly. It is my conviction that with your fine diplomatic skills and wealth of experience, the current session will be further enhanced by the successful and practical results we would all want.
I also wish to express my profound gratitude to your predecessor,
Major General Joseph H. Garba of Nigeria, for his excellent leadership during the last session.
I wish to commend the Secretary-General, Mr. Javier Perez de Cuellar, for his untiring efforts and his dedication towards realising and upholding the principles and purposes of the United Nations.
On 12 October last year my Foreign Minister, Sir Baddeley Devesi, stood on this famous rostrum to voice - perhaps one could now say with hindsight - a somewhat over-zealous expression of optimism and trust in humankind and in the ability of the United Nations to influence man's desire for peace.
But world events today, as exemplified by the crisis in the Middle East, bear sad witness to the flagrant violation of the United Nations Charter. It has driven home to me and to my country, Solomon Islands, the frailty of man, his insatiable hunger for power, his oftentimes misplaced fervour and the temptation to dominate others outside the bounds of reason and rationality. It is even more disappointing and sad to know that while in the Gulf region last year the prospects for peace became visible with the United Nations-monitored cease-fire between Iran and Iraq, this year the "serpent's head" has emerged up once again in the same area of the world.
Notwithstanding that, we will not apologise for our optimism in the search for peace. What was said in this Assembly last year by Solomon Islands was said in good faith and still stands true today, namely that we must give peace a chance and not merely talk or preach about it. We believe we should not resign ourselves to accepting peace as an illusion to be couched in terms of what the great English and world statesman, Winston Churchill, would term a human tragedy.
My country, Solomon Islands, is a peaceful island nation. Peace is the only gift we can offer and contribute to this international body, the United Nations. We do not believe in guns or bullets, and so within the limits of our ability as a Christian nation, pray God, we have no enemies.
It is in this spirit of great concern for world peace that in a note verbale dated 10 August 1990 we immediately replied to the Security Council's call, through the Secretary-General, giving the Solomon Islands Government's assurances of its support for Security Council resolution 661 (1990) adopted on 6 August 1990, and the Government's commitment to implement the resolution to the limits of its ability as a comparatively small nation, and in concert with the aims of the Charter and the ideals and purposes of the United Nations.
Having said all that, and in consideration of peace in the global contest, it is probably correct to say that no two countries can have the same perception of peace now in this "Modern world. Certainly, that would be true between a country with a highly developed technology and arsenals capacity, such as, for example, the United States, and a small developing country like the Solomon Islands with a simple village-life orientation.
Peace to a super-Power would not be too meaningful without the acceptance and assurance of military strength; whereas in the Solomon Islands we would regard the manufacture and stockpiling of modern weapons of war as inviting war itself. Unfortunately, the reality of our world today would tend to draw smaller countries like the Solomon Islands into conflicts that we do not really care for in the first place, and which we know we cannot aspect to influence in any effective manner outside of our humble attempts to contribute to peace and love in the practice of sharing and caring for the needs of others.
Of course, the scenario in other countries such as those of the Middle East with long historical backgrounds of warfare and with their endowments of rich oil deposits, which would enable them financially to arm themselves, would be entirely different. The only common denominator for achieving harmony in the world is peace and love, which is the only weapon Solomon Islands knows and believes in.
With the present turmoil in the Middle East it could be a good thing for the world to take stock and to learn a few lessons. I venture to suggest three: first, man is a creature vulnerable to the misuse of power at any given time so we must all be alert to manifestations of this kind and help prevent such situations from arising; secondly, the super-Powers of the world henceforth cease selling destructive weapons, both nuclear and conventional, to other countries, big or snail, rich or poor, that do not yet possess then; and thirdly, the United Nations must seize the opportunity to take responsibility for world peace and not lot individual countries believe that they can take unilateral decisions over military action in the world.
Only in times of peace can nations think rationally about their own needs, and about the assistance the one can give to the other. Only in peace-time can balanced judgements for aid assistance to developing countries by the more developed countries be made.
In the present climate of world tension all the noble thoughts of sharing and hearing for one another have given way to amassing troops and weapons of war and round-the-globe visits in the name of diplomacy. The most powerful country in the world is now seeking financial aid from "friends" to contain the coats of an exercise which threatens world peace. It is ironic to so many that money became, available sore readily in time of war than in times of peace.
There are, however, hopeful developments the threat of war in the Middle East has brought the two super-Powers together and in Asia the two Koreas are moving in an unprecedented way towards reunification after 40 long years. The Cambodian factions have decided to talk with the blessing of the Soviet Union and China, while Iran and Iraq have exchanged prisoners of war. These are indeed encouraging signs for peace in the future, but we need not go to war or be threatened by the prospect of war to achieve harmonious international relations.
In the mean time my country, Solomon Islands, and its Pacific neighbours remain relatively peaceful. Pray God this will always be so. However, we do not wish to see our priorities, our important needs and what we value most in life - sovereignty and independence, the right to self-determination, a wholesome sea resource and no nuclear contamination of the sources of our livelihood - relegated to the back seat, pushed into the background and neglected by the world community because of a conflict and instability we had no hand in bringing about.
We are delighted that Japan, a leading member of our Pacific Community, has listened to our request and has taken the lead in banning drift-net fishing a year before the date set by a United Nations resolution. We have the highest regard for and a strong belief in the goodness of man and we therefore believe that Taiwan and Korea will soon follow suit.
We are moreover encouraged to hear of Japan's commitment to world peace and stability as expounded in this Assembly on 25 September 1990 by Mr. Taro Nakayana, the Foreign Minister of Japan. Japan, we have learned, in line with its Peace Constitution, is "firmly resolved not to become a military Power that could pose a threat to other nations of the world". (A,45,PV.7. p.26i
As a small nation in the Asia-Pacific region, Solomon Islands welcomes such a genuine commitment most sincerely.
Yet another welcome statement for today's world, with the background of the Middle East crisis, in the view of Solomon Islands was that delivered by Mr. Eduard Shevardnadze, Minister of Foreign Affairs of the Soviet Union, also on 25 September 1990. It illuminates with common sense the abhorrence of the spread and proliferation of nuclear, chemical, bacteriological and missile weapons, which would destroy mankind and our world.
As recently as last Monday, from this very rostrum, the President of the United States of America, Mr. George Bush, expressed his yearning and desire that his great country rid this world of all these diabolical weapons of war. Solomon Islands wishes to commend such admirable leadership and would remind members of the fact that these commitments are enshrined in the Charter of the United Nations.
May I at this juncture explain that besides representing my country, Solomon Islands, I shall now speak briefly also as current Chairman of the Melanesian sub-group known as the Melanesian Spearhead Group of the South Pacific forum.
We applaud the efforts of independent organisations such as the Green peace Group and we praise our own South Pacific Forum for the fight they are leading to maintain a healthy environment in our region. 
We cannot understand why the United States and France especially - the two countries that have stood up traditionally as champions of freedom and that we regard as friends from our colonial past - cannot lend their ears to our genuine pleas to stop polluting the seas from which we draw our livelihood and sustenance. They continue to dump wastes and test their nuclear bombs in our fishing grounds. Yet we ourselves continue to love and respect them without restraint. We give them our votes and our support at various international forums, especially here at the United Nations and its various other organs.
With all due respect to the great country of France, which over the last 10 to 20 years has assured us that the Mururoa tests are safe and would not leak radiation for thousands of years to come, we have just learned with dismay from an American scientist that radioactive leaks have in fact taken place at Mururoa and that we can expect snore leaks six years after every bomb is exploded by France.
France's indomitable love for the freedom of mankind led it, on 8 October 1886, to present to the people of the United States, and indeed the world, that unique reminder of the spirit of freedom - the wonderful Statue of Liberty, whose existence and beauty none of us in this honourable Assembly can deny.
When can we expect France to send a replica of that torch of freedom to shine over New Caledonia and its indigenous people and the peoples of the South Pacific?
The indigenous people of Tahiti, the Te Aho Maohi whose territory has been occupied by France since 1842, nuclear bombs tested on its land and its seas polluted - has been waiting patiently in the wings, anxious to be re-inscribed on the agenda of the United Nations Special Committee on the Implementation of the Declaration on Decolonisation with the aim of gaining independence and becoming a member of this community of nations in its own right. 
In 1946 President Charles de Gaulle unilaterally withdrew Tahiti, together with Mew Caledonia, from the list of non-self-governing nations. I believe that there is now a new drive by the local indigenous people of the "Te Aho Maohi" to be re-inscribed on the list of the Committee of 24, now that New Caledonia was successfully re-inscribed on 2 December 1986.
Solomon Islands is pleased to have been one of the first countries to request on 10 October 1984 in the Assembly, the re-inscription of our Melanesian brothers of New Caledonia, and today we ask once again that our Polynesian brothers of Tahiti be favoured in the same manner by this world body, which believes in the legitimate freedom of man and of nations to look after their own affairs.
There can be no marking time any more. The United Nations, especially at this time, has shown and committed itself to act for what is right and against what is wrong in the world, and we are obligated by our Charter to stand up for the importance of the universal realization of the right of peoples to self-determination and of the speedy granting of independence to colonial countries and peoples for the effective guarantee and observance of human rights.
No other indigenous island people of the South Pacific in modern times has shed so much blood in the cause of freedom and independence as the natives of New Caledonia, and all they have so far received from France with respect to freedom and self-respect is the Matignon Accord which does not guarantee them independence.
May I conclude by humbly appealing to each and every one in this Assembly to look to the future with a new vision of peace and true equality of purpose. We are at the threshold of what we have been referring to lately as a new world order, with changing patterns of friendships and relationships between countries and peoples. Let us begin with love and respect for each other as individuals and fellow human beings with the right to live peacefully in this world. Only then shall we see the light ahead and give peace a chance. 
